Terral, J.,
delivered the opinion of the court.
This is an action for a strip of land adjacent to the track of *91the railway company, and claimed by it as a part of the right of way. It has been, since the construction of the road, in the use and occupation of the company in the same manner and to the same extent as other unfenced parts of its roadbed and right of way have been in its possession, and during all that time the company has exercised such usual acts of ownership as the nature of the property permitted, and such possession seems to be recognized by the law as actual and exclusive, and is, in our opinion, sufficient to justify the verdict and judgment given in this case.

Affirmed.